Case 2:14-cv-04687-ER Document 367-1 Filed 02/15/21 Page 1 of 6




PLAINTIFFS’ NOTICE OF FILING SECOND
  ADDENDUM OF PROPOSED REVISED
   CONSENT DECREE ON PLAINTIFFS’
 FIFTH AND SIXTH CLAIMS FOR RELIEF


                       EXHIBIT 1


        Sourovelis v. City of Philadelphia
         Case 2:14-cv-04687-ER Document 367-1 Filed 02/15/21 Page 2 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHRISTOS SOUROVELIS, et al.,
                       Plaintiffs,                         Civil Action No. 2:14-cv-04687
vs.                                                   Assigned to the Honorable Judge Robreno

CITY OF PHILADELPHIA, et al.,                                Special Management Track

                       Defendants.



               ADDENDUM TO PROPOSED REVISED CONSENT DECREE
               ON PLAINTIFFS’ FIFTH AND SIXTH CLAIMS FOR RELIEF

        1.      This is a Second Addendum to the Proposed Revised Consent Decree (ECF 331-

 1) on Plaintiffs’ Fifth and Sixth Claims for Relief (“Consent Decree”) in Sourovelis, et al. v. City

 of Philadelphia, et al., No. 2:14-cv-04687 (E.D. Pa.). The parties previously executed a First

 Addendum to the Consent Decree for the purpose of modifying the cy pres provisions set forth in

 Section X of the Consent Decree so as provide awards to individuals who filed claims but are

 outside of the Restitutionary Class because the properties which they held or hold legal title to,

 or otherwise had or have a legal interest in, were subject to a Statutory or Common Law civil-

 forfeiture petition that was no longer pending as of August 11, 2012. See ECF 331-2.

        2.      The purpose of this Second Addendum is to increase the flat award amounts from

 the Restitutionary Fund received by members of the Restitutionary Class and the individuals

 identified above consistent with the Court’s Memorandum Opinion of January 27, 2021 (ECF

 364). Thus, the provisions of this Second Addendum will govern in place of Paragraph 47(a).

        3.      Members of the Restitutionary Class who were neither convicted nor received a

 Diversionary Disposition in the criminal case associated with their forfeiture shall receive

 $800.00. Members of the Restitutionary Class who received Diversionary Dispositions in the


                                                  1
        Case 2:14-cv-04687-ER Document 367-1 Filed 02/15/21 Page 3 of 6




criminal case associated with their forfeiture shall receive $600.00. Members of the

Restitutionary Class who were convicted in the criminal case associated with their forfeiture

shall receive $200.00.



Respectfully Submitted,




                                                2
        Case 2:14-cv-04687-ER Document 367-1 Filed 02/15/21 Page 4 of 6




For Plaintiffs



Date: February 8, 2021

INSTITUTE FOR JUSTICE                      KAIRYS, RUDOVSKY, MESSING, FEINBERG
                                           & LIN


By:     /s/ Robert Frommer
Robert P. Frommer*                         David Rudovsky (I.D. Number 15168)
Dan Alban*                                 The Cast Iron Building
Robert Peccola*                            718 Arch Street
Milad Emam*                                Suite 501 South
901 North Glebe Road, Suite 900            Philadelphia, PA 19106
Arlington, VA 22203                        Tel: (215) 925-4400
Email: rfrommer@ij.org;                    Email: drudovsky@krlawphila.com
dalban@ij.org; rpeccola@ij.org
memam@ij.org                               Local Counsel for Plaintiffs
Tel: (703) 682-9320
Fax: (703) 682-9321
*Admitted Pro Hac Vice

Counsel for Plaintiffs




                                       3
Case 2:14-cv-04687-ER Document 367-1 Filed 02/15/21 Page 5 of 6
        Case 2:14-cv-04687-ER Document 367-1 Filed 02/15/21 Page 6 of 6




For the City Defendants



Date: February 12, 2021



By: /s/ Diana P. Cortes
ACTING CITY SOLICITOR DIANA P. CORTES



By: /s/ Anne B. Taylor
CITY OF PHILADELPHIA LAW DEPARTMENT
Anne B. Taylor
1515 Arch Street, 14th Floor
Philadelphia, PA 19102
Tel: (215) 683-5444
Email: anne.taylor@phila.gov

Counsel for Defendants City of Philadelphia, Mayor James F. Kenney,
and Police Commissioner Danielle Outlaw




                                             5
